346 So. 2d 1229 (1977)
Mary Thelma MACK, Appellant,
v.
The STATE of Florida, Appellee.
No. 76-829.
District Court of Appeal of Florida, Third District.
June 14, 1977.
*1230 Bennett H. Brummer, Public Defender, and Karen M. Gottlieb, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Margarita Esquiroz, Asst. Atty. Gen., for appellee.
Before HENDRY, C.J., and BARKDULL and NATHAN, JJ.
PER CURIAM.
Mary Thelma Mack was charged by information with second degree murder; but before trial, the charge was reduced to manslaughter. Mack was tried by jury, found guilty of manslaughter, convicted and sentenced to ten years imprisonment. She raises two points on appeal.
The first point is that the court erred in denying defendant's motion for judgment of acquittal because the evidence was insufficient to support a conviction for manslaughter in that she acted in self defense. The question of self defense is one of fact to be determined by the jury. Scholl v. State, 94 Fla. 1138, 115 So. 43 (1927); J.Y. v. State, 332 So. 2d 643 (Fla.3d DCA 1976). Upon examination of the record, we find that there is substantial competent evidence to support the verdict. Crum v. State, 172 So. 2d 24 (Fla.3d DCA 1965); J.Y. v. State, supra. No error is demonstrated on this point.
Defendant's second point on appeal is that the court erred in admitting gruesome and gory photographs of the deceased. Florida courts have held that gruesome and gory photographs may be admitted if they properly depict the factual conditions relating to the crime and if they are relevant in that they aid the court and jury in finding the truth. Swan v. State, 322 So. 2d 485, 487 (Fla. 1975). The admissibility of photographs as evidence is a matter within the broad discretion of the trial court, and a ruling thereon will not be disturbed except when shown to be clearly abusive or patently erroneous under the circumstances shown in the record. Allen v. State, 340 So. 2d 536, 537 (Fla.3d DCA 1976). No abuse of discretion having been demonstrated, the conviction and sentence is
Affirmed.